      Case 3:18-cr-03167-WQH Document 75 Filed 08/03/20 PageID.201 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
                           UNITED STATES DISTRICT COURT
 8
                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                      Case No. 18cr3167-WQH
11                      Plaintiff,
                                                    ORDER GRANTING UNITED
12         v.                                       STATES’ MOTION TO ALLOW
                                                    VICTIM ATTORNEY TO APPEAR
13   FABIO RENE GUARDIOLA,                          BY TELEPHONE AT SENTENCING
                                                    HEARING
14                      Defendant.
15
16        Upon application, for good cause shown, the motion of the United States allowing
17 counsel for victim M.L. to appear telephonically at the August 10, 2020, sentencing hearing
18 is GRANTED.
19
          IT IS SO ORDERED.
20
21   Dated: August 3, 2020
22
23
24
25
26
27
28


30
